UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ý Filed by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ý Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 MARSHALL FUNDS, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Scheduleor Registration Statement No.: (3)Filing Party: (4)Date Filed: August 28, 2009 ADJOURNMENT OF ANNUAL MEETING OF SHAREHOLDERS Marshall Funds, Inc. Dear Valued Shareholder: We need your help.The 2009 annual meeting of shareholders of Marshall Funds, Inc. (the “Corporation”) with respect to the Marshall Short-Intermediate Bond Fund, the Marshall Large-Cap Growth Fund, the Marshall Prime Money Market Fund and the Marshall Government Money Market Fund (each a “Fund” and collectively the “Funds”) has been adjourned and will reconvene at the office of the Corporation, 111 E.Kilbourn Avenue, Suite 200, Milwaukee, Wisconsin, 53202, on Monday, October 5, 2009, at 8:00 a.m. Central Time.The meeting has been adjourned in order to provide additional time to obtain a quorum for those Funds. We are writing to you because our records indicate that you are among the shareholders who have not yet cast their vote for the annual meeting for these Funds.Please vote your proxy, no matter how many shares you own.By voting your shares today, you will help us avoid another adjournment of this meeting and the associated costs. At the August5, 2009 meeting, the polls were closed on Proposal One set forth in the Corporation’s Proxy Statement dated July9, 2009 (election of directors), which was approved by the requisite vote of shareholders of the Corporation.The meeting was adjourned to October5, 2009 for the Funds named above solely with respect to the second and third proposals, which are voted on separately by each investment portfolio of the Corporation.While all three proposals are listed on the proxy card, the polls remain open only for Proposals Two and Three. More information regarding the annual meeting can be found in the proxy statement, which was previously mailed to you.Another copy of your proxy card is enclosed with this letter.Please note that although your proxy card shows the original meeting date of August 5, 2009, the card is valid for the October 5, 2009 reconvened meeting.If you need another copy of the proxy statement or have any proxy-related questions, please call 1-800-236-FUND (3863) for assistance. YOUR VOTE IS IMPORTANT. PLEASE RETURN YOUR PROXY CARD PROMPTLY, OR VOTE YOUR PROXY BY TOLL-FREE TELEPHONE OR INTERNET. Please take a moment now to cast your vote using one of the options listed below and on the proxy card: To vote by Internet: 1) Read the Proxy Statement and have the proxy card at hand. 2) Go to website www.proxyvote.com 3) Follow the instructions provided on the website. To vote by Telephone: 1) Read the Proxy Statement and have the proxy card at hand. 2) Call 1-800-690-6903 3) Follow the instructions. To vote by Mail: 1) Read the Proxy Statement. 2) Check the appropriate boxes on the proxy card. 3) Sign and date the proxy card. 4) Return the proxy card in the envelope provided. August 28, 2009 ADJOURNMENT OF ANNUAL MEETING OF SHAREHOLDERS Marshall Funds, Inc. Dear
